— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1975, which reversed the decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that she refused employment, for which she was reasonably fitted by training and experience, without good cause. Claimant, an executive secretary, refused a referral for employment because the hours *684were longer and the wages less than in her previous position. She also asserts that her due process rights were violated by the failure of the employment service to provide her with prevailing wage rate information. The question of whether a claimant refuses employment, when reasonably fitted therefor by training and experience, with or without good cause, is a factual one and within the board’s province, and its resolution must not be disturbed if supported by substantial evidence (Matter of Hoffman [Cather-wood], 34 AD2d 871). The hours and wages offered claimant here were not substantially less favorable than those she formerly received, nor were they less favorable than those prevailing for similar work in the area. In addition, the claimant’s skills as shown in the record and her experience would indicate that she possessed all of the qualifications for the job. Consequently, the board’s decision is supported by substantial evidence. As to claimant’s assertion that she was denied due process, we cannot agree: We find no decisional or statutory requirement that a claimant be provided with the prevailing wage schedule for all jobs for which he or she might be qualified, and would also note that, since the claimant here was presumably vigorously pursuing employment as an executive secretary, it is reasonable to conclude that she was aware of the prevailing wage for one of her classification. The board’s decision should be affirmed. Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.